Exhibit 10.2
 
AMENDMENT NO. 1 TO
AMENDED AND RESTATED
ENGAGEMENT AGREEMENT


This Amendment No. 1 (the “Amendment”) dated April 7, 2011, to that
certain  Amended and Restated Engagement Agreement (the “Agreement”) effective
as of the 1st day of January, 2009 between Capital Gold Corporation, a Delaware
Corporation having an office at 76 Beaver Street, 14th Floor, New York, NY 10005
(hereinafter referred to as the “Company”), and Christopher M. Chipman
(hereinafter referred to as “Executive”) amends Exhibit A to the Agreement, the
Agreement Regarding Change in Control.


Pursuant to Section 10 of Exhibit A of the Agreement, Company and Executive
hereby agree to amend the Agreement, effective on the date hereof, as follows:
 
 
1.           Section 3(a).                                Section 3(a) of
Exhibit A to the Agreement relating to change in control payments is hereby
amended in its entirety as follows:


(a)           The Executive shall be entitled to a lump sum payment payable at
the sole election of Gammon Gold Inc. (“Gammon”) in common shares of Gammon or
in cash (the “Change of Control Payment”); provided, however, that Gammon shall
make such Change of Control Payment in cash if the Toronto Stock Exchange (the
“TSX”) does not approve such payment in Gammon common shares, and in either
case, such Change of Control Payment shall be made no later than twenty (20)
business days after the Executive’s date of termination (following, for
avoidance of doubt, the Transition Period (as defined below), in an amount equal
to the sum of:


(i)           three times the Executive’s base salary in effect on the date of
the Change in Control or, or if greater, as in effect immediately prior to the
date of termination; plus


(ii)          three times the Executive’s bonus award for the year immediately
preceding the year of the Change in Control.


If such Change of Control Payment is to be made in Gammon common shares, the
number of Gammon common shares to be paid to Executive shall be determined by
dividing the total cash value of the payment set forth in (i) and (ii) above by
the volume weighted average price of Gammon common stock on the New York Stock
Exchange for the five trading days immediately preceding the closing date of the
merger (the “Merger”) between Gammon and the Company (or at such other price as
is required by the TSX).  Such Gammon common stock shall be registered and
freely tradable under applicable Canadian and United States securities Laws;
provided, however, that such Gammon common stock shall be subject to any
restrictions under applicable Canadian securities laws relating to distributions
by control persons, and any restrictions under the Securities Act of 1933, as
amended, applicable to sales by affiliates of an issuer.


The amount payable under this paragraph (a) shall be inclusive of the amounts,
if any, to which the Executive would otherwise be entitled by law and shall be
in addition to (and not inclusive of) any amount payable under any written
agreement(s) directly between the Executive and the Company or any of its
subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Transition Services.  Notwithstanding the provisions of Section 2
of Exhibit A to the Agreement, the Company hereby offers, and Executive hereby
accepts, employment with the Company or its successor following the closing of
the Merger (the “Closing”) for a transition period of 60 days (the “Transition
Period”) as follows:


(a) Executive will receive the same base fee during the Transition Period from
the Company on the same payment schedule as received immediately prior to the
Closing.


(b) Executive will perform such services, consistent with Executives prior
duties, as Gammon and/or the Company may reasonably request.


(c) Should Gammon and / or the Company or either of their successors desire to
retain Executive for further ad hoc services beyond the Transition Period,
Executive shall be paid $1,200 per each day that Executive performs any such
services, not subject to hourly pro-ration, provided, however, that Executive
shall not be obligated to provide any such ad hoc services.


(d) It is expressly understood that the Change of Control Payment shall be made
following the 60 day Transition Period, and shall not be further tolled by ad
hoc services performed under subsection (c) above.
 
3.           Limitation on Good Reason Termination Right.  Notwithstanding the
provisions of Section 2 of Exhibit A to the Agreement, by signing below,
Executive hereby (i) during the Transition Period, waives any right to terminate
Executive’s employment for “Good Reason” (as defined in Section 2(c) of Exhibit
A to the Agreement) for the reasons set forth in Sections 2(c)(i), 2(c)(iv),
2(c)(v), 2(c)(vi) of Exhibit A to the Agreement, provided that the Executive
agrees that any termination for Good Reason pursuant to Section 2(c)(vii) of
Exhibit A of the Agreement can not be based on any arrangements agreed to with
Gammon and/or the Company (including this Amendment) in connection with the
Merger Agreement or the services to be rendered during the Transition Period and
(ii) understands, acknowledges and agrees that termination by Executive during
the Transition Period pursuant to Section 2(c)(i) or 2(c)(iv) through and
including 2(c)(vi), as well as any purported termination pursuant to Section
2(c)(vii) in breach of the proviso at the end of clause (i) above, of Exhibit A
to the Agreement following the consummation of the Merger shall be treated as a
voluntary resignation without Good Reason for which Executive shall not be
entitled to receive any of the severance benefits described in Section 3 of
Exhibit A to the Agreement.  For the avoidance of doubt, the foregoing shall not
limit Executive’s rights under Exhibit A of the Agreement in connection with any
termination of Executive’s employment by the Company for any reason other than
“Permanent Disability” or “Cause” (as defined in Sections 2(a) and 2(b),
respectively, of Exhibit A to the Agreement) following the consummation of the
Merger or Executive’s rights under Exhibit A of the Agreement to terminate his
employment by the Company for Good Reason for the reasons set forth in Sections
2(c)(ii), 2(c)(iii) or 2(c)(vii), provided for further avoidance of doubt, that
with respect to Section 2(c)(vii), Good Reason shall not be deemed to include
any lack of satisfaction with the arrangements contemplated by the Merger or
this Amendment.


4.           Mutual Drafting.  This Amendment is the joint product of Executive
and the Company and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of such parties and shall not be
construed for or against any party hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           No Other Amendments; Governing Law; Counterparts.  Except as
specifically set forth in this Amendment, there are no other amendments to the
Agreement and the Agreement shall remain unmodified and in full force and
effect.  This Amendment shall be governed by and construed in accordance with
the internal laws of the State of New York without regard to conflict of laws
provisions.  This Amendment may be executed in one or more counterparts.  In the
event that any signature is delivered by facsimile transmission or any other
form of electronic delivery, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.


[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the date first set forth above.





 
CAPITAL GOLD CORPORATION
           
By:
/s/ Christopher M. Chipman
   
Name:
Christopher M. Chipman
   
Title:
Chief Financial Officer
 

 



 
EXECUTIVE
           
By:
/s/ Christopher M. Chipman
   
Name:
Christopher M. Chipman, individually
 

 
 
 
 

--------------------------------------------------------------------------------

 